Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claims 1-15 are pending in the application.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-8, drawn to a star-configuration epicyclic gearbox, classified in F16H3/00.
II. Claims 9-15, drawn to an engine for an aircraft, classified in F02C7/32.
The inventions are independent or distinct, each from the other because:
Inventions II. and I. are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, engine for an aircraft as claimed does not require the particulars of the epicyclic gearbox as claimed because the positioning and orientation of the epicyclic gearbox within the engine and the connection scheme to engine components may provide patentably distinct features that don’t require the details as required by the epicyclic gearbox, such as the static carrier.  The subcombination has separate utility such as the epicyclic gearbox can be used in other types of 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: A search on each of the above-identified inventions would require diverging search strategies (i.e. different keyword searches and classification searches) in order to locate prior art which is pertinent to each (See MPEP 808.02 (C)). For example, the epicylic gearbox requires a search of rotating machinery in general, such as classified in F16H3/00, because the gearbox can be employed in any device or system that includes a rotating shaft, such as automotive or marine engine. Whereas, the engine for an aircraft requires a search of gas turbine engines including a compressor and a propulsive fan, such as classified in F02C7/32. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
On November 15, 2021, Todd Guise of Oliff Attorneys at Law elected group II, claims 9-15 with traverse. Hence, claims 1-8 are withdrawn from consideration and claims 9-15 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zatorski (US 2019/0085714).
Regarding claim 9, Zatorski  teaches an engine (2, Fig. 1) for an aircraft (Fig. 9) comprising: a propulsive fan or propeller (40, Fig. 1); a gas turbine engine (16) comprising a compressor (22) connected in driven relationship with a turbine (30); and a star-configuration epicyclic reduction gearbox (46) for connecting the gas turbine engine to the propulsive fan or propeller (¶100 recites, “It will further be appreciated that in at least certain exemplary embodiments of the present disclosure, an electric machine assembly 220 may be provided integrated into any other suitable gearbox 122 of a turbomachine having a first rotatable component, a second rotatable component, and a stationary component, wherein the first rotatable component, the second rotatable component and the stationary component are each coupled to one of a ring gear, a planet gear (through a planet gear carrier), or a sun gear of the gearbox such that the first rotatable component is rotatable with the second rotatable component through the gearbox. For example, in other exemplary embodiments, the turbomachine may include an electric machine assembly 220 integrated into, e.g., a power gearbox rotatably coupling a low pressure spool of the turbomachine to a fan shaft of a fan assembly of the turbomachine. For example, in certain exemplary embodiments, the electric machine assembly 220 may be integrated into the power gear box 46 of the exemplary turbomachine 10 described above with reference to FIG. 1, such that the first rotatable component is the low pressure spool 36 and the second rotatable component is the fan shaft of the fan assembly 38 of the exemplary turbofan”), the gearbox comprising: a sun gear (Fig. 2,3,5, 148) connected in driven relationship with the turbine, a plurality of planet gears intermeshed with the sun gear (146A-D), which planet gears are located in a static carrier (147, ¶79, The plurality of planet gears 146 and planet gear carrier 147 are coupled to the center frame support assembly 154, and more particularly, to the radially outer center frame support member 160 of the center frame support assembly); a ring gear (144) connected in driving relationship with the propulsive fan or propeller (¶100), which ring gear is intermeshed with the plurality of planet gears (Fig. 5), and one or more electric machines (222) drivingly connected with a respective one of the plurality of planet gears.
Regarding claim 10, Zatorski teaches the engine as claimed and discussed above and Zatorski further teaches the compressor is a low- pressure compressor (22) and the turbine is a low-pressure turbine (30) forming part of a low-pressure spool (36), and the engine further comprises a high- pressure spool (34) having a high-pressure compressor (24) and a high-pressure turbine (28).
Regarding claim 11, Zatorski teaches the engine as claimed and discussed above and Zatorski further teaches the one or more electric machines partially or fully axially overlap with rotating stages of the compressor of the gas turbine engine (¶100, Zatorski teaches the electric machines can be integrated into the power gearbox 46. In Fig. 1, the power gearbox is axially located within the rotating stages of the power gearbox.)
Regarding claim 12, Zatorski teaches the engine as claimed and discussed above and Zatorski further teaches the compressor comprises one or more rotor stages comprised of an integrally bladed ring (Fig. 1, the low pressure compressor (24) is an integrally bladed ring which allows the power gearbox 46 to be located within the inner diameter of the compressor rings.)
Regarding claim 13, Zatorski teaches the engine as claimed and discussed above and Zatorski further teaches the turbine is a multi-stage turbine, all stages of which are arranged to co-rotate (Fig. 1, ¶55).
Regarding claim 14, Zatorski teaches the engine as claimed and discussed above and Zatorski further teaches the same number of electric machines as planet gears, such that each planet gear is in driving connection with a respective electric machine (¶89, Fig. 5 shows four planet gears connected to four electric machines.).
Regarding claim 15, Zatorski teaches the engine as claimed and discussed above and Zatorski further teaches in which the or each electric machine is configured to operate in use as one or both of: a motor; a generator (¶102).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.